Citation Nr: 1648070	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  07-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The matter was remanded in November 2011, September 2012, May 2013, and October 2013.  In May 2014, a Board decision denied the claim.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court issued an order granting a Joint Motion for Remand (JMR) vacating and remanding the May 2014 denial.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In compliance with the JMR instructions, remand is required to attempt to obtain records relating to an investigation of the Veteran carried out by the Army's Criminal Investigation Division (CID) in late March or early April 1976.  These documents are identified in the June 2011 informal hearing presentation.

Additionally, an August 2009 response from the Social Security Administration (SSA) stated that it had no responsive medical records, but advised the RO to contact the district office for medical information.  The RO made such a request in August 2009, but did not receive a response.  A follow-up request for SSA records from the district office should be accomplished upon remand, in compliance with the JMR.  

The JMR also found that the July 2013 addendum opinion, which was requested after additional records had been associated with the claims folder, did not contain adequate rationale because the examiner did not specifically identify or discuss the newly obtained records he reviewed.  Instead, the clinician stated that the new records did not change the previous opinions because a chronic history of severe chemical dependency and personality dysfunction continue to be the Veteran's primary diagnoses and are seen to arise separately from military service.  The JMR noted that the newly obtained records included a May 2013 note stating that the Veteran may have some antisocial features, but it is difficult to separate out what is manic acting out and what is personality.  The JMR also highlights a March 2013 diagnosis of depression, as well as December 2012 and April 2013 diagnoses of bipolar disorder.  These diagnoses contradict the examiner's assertion that severe chemical dependency and personality dysfunction are the Veteran's primary diagnoses, and yet were unremarked upon by the examiner.  Upon remand, a supplemental opinion should be obtained that considers the bipolar and depression diagnoses.  

The claims folder should also be updated to include VA treatment records compiled since December 4, 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA Northern Indiana Health Care System and all associated outpatient clinics dated from December 4, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the U.S. Army Crime Records Center, U.S. Army Criminal Investigation Command (Criminal Investigation Division (CID)), or any other appropriate department to request any records associated with an investigation of the Veteran in March or April 1976.  
If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

3.  Contact the Social Security Administration District Office and make a follow-up request for the Veteran's Social Security disability records, including all medical records and decisional documents.  Please be advised that the initial request, to which there is no recorded response, was sent on August 13, 2009, as per the instructions of a fax received from the SSA that same day.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the Veteran and his representative in accordance with 38 C.F.R. 
§ 3.159(e).  

4.  After completing all of the above development, forward the claims file to the examiner who conducted the November 2011 VA examination as well as the October 2012 and July 2013 addendums, if available, or another appropriate VA clinician.  The medical record has already found that there is not clear and unmistakable evidence that a psychiatric disorder preexisted the Veteran's military service.  Therefore, the VA clinician is asked to provide the following opinion:

Is it at least as likely as not (50 percent or greater probability) that the Veteran has a current psychiatric disability that was incurred in or is otherwise etiologically related to service?

The clinician is to specifically discuss the Veteran's diagnoses of bipolar disorder, noted in VA treatment records in December 2012, April 2013, May 2013, September 2013, October 2013, and June 2015; and depression, noted in VA treatment records in March 2013, March 2015, and June 2015.  These diagnoses were not adequately discussed in the previous medical opinions of record.  The clinician's attention is also directed to the May 2013 treatment note indicating that the Veteran may have some antisocial features, but it is difficult to separate out what is manic acting out and what is personality.  

Any opinion offered must be supported by a complete rationale.  If the clinician feels that a new examination is necessary to provide the requested opinion, then a new examination should be scheduled.  

5.  After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




